 



THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED. NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN COMPLIANCE WITH
RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO
OR AN OPINION OF COUNSEL FOR THE HOLDER SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO- ACTION LETTER
FROM THE SECURITIES AND EXCHANGE COMMISSION.

 

SECURED PROMISSORY NOTE AND AGREEMENT

 

$55,000 October 29, 2015   Los Angeles, CA

 

For value received, Blow & Drive Interlock Corporation, a Delaware corporation
(the “Company”), promises to pay Chaim K. Wainer an individual (the “Holder”)
the principal sum of Fifty Five Thousand Dollars ($55,000) and royalties as
defined in payment schedule below in item 2 The principal shall be due and
payable on or before 5:00 p.m., Pacific Time, on March 29, 2018 (the “Maturity
Date”). Once the principal has been paid in full, the royalties as defined in
payment schedule below in item 2. (d) and (e) of this agreement will begin in
perpetuity. Payment of all amounts due hereunder shall be made at the address of
the Holder provided for in Section 6 hereof.

 

1. HISTORY OF THE NOTE. This Note is being delivered to Holder in connection
with the Holder loaning the Company Fifty Five Thousand Dollars ($55,000).

 

Payable as follows and not completed until last payment

 

$10,000 Due on or before October 29, 2015

 

$15,000 Due on or before January 29, 2016

 

$15,000 Due on or before February 29, 2016

 

$15,000 Due on or before March 29, 2016

 

2. PAYMENT SCHEDULE. The principal due under this Note will be due and payable
by the Company to the Holder on the following schedule after which the royalty
agreement highlighted in (d) and (e) below:

 

  a. $937.50 per month for four (4) months starting April 29, 2016;         b.
$1,250 per month for month five (5), accelerating and increasing by $312.50 per
month through month twelve (12);         c. $2708.34 per month for months
thirteen (13) through twenty-four (24);         d. Starting in the twenty-fifth
(25th) month, the Company will pay the “Holder” Five Dollars ($5) per month for
every BDI-747 Ignition Interlock Device, or any other device and/or model
number, manufactured, distributed, developed or used by Blow & Drive Interlock
Corporation, (each referred to hereafter as a “Unit”) that the Company has on
the road in customers’ vehicles up to Eight Hundred (800) Units in perpetuity;
whether the device is distributed, installed or used by Blow & Drive Interlock
Corporation or one of their affiliates, related companies, distributors and/or
franchisees; and         e. For every Unit the Company has on the road in
customers’ vehicles over 800 Units, then the Company will pay the Holder One
Dollar ($1) per month for those Units over 800 Units in perpetuity; Whether the
device was distributed, installed or used by Blow & Drive Interlock Corporation
or one of their affiliates, related companies, distributors and/or franchisees.

 

 1 

   

 

All payments the Company makes to the Holder under (a) – (c) will count as
payments to Holder for the principal and due under this Note. After the
principal has been paid back in full, the royalty payments mentioned above in
item 2. (d) and (e) will begin in perpetuity. In the event the Company has more
than Eight Hundred (800) Units on the road in customers’ vehicles prior to the
twenty-fifth (25th) month, then the Company will begin paying the amounts due
under (d) and (e), above, at that time. The payments payable by the Company
under (d) and (e) will continue in perpetuity even after all amounts due under
this Note have been paid in full.

 

3. DEFAULT. The occurrence of any one of the following events shall constitute
an Event of Default:

 

(a) The non-payment, when due, of any principal pursuant to this Note; or a
payment pursuant to this agreement under 2. (d) and (e) above.

 

(b) The material breach of any representation or warranty in this Note. In the
event the Holder becomes aware of a breach of this Section 5(b), then provided
such breach is capable of being cured by Company, the Holder shall notify the
Company in writing of such breach and the Company shall have thirty (30)
business days after notice to cure such breach;

 

(c) The breach of any covenant or undertaking, not otherwise provided for in
this Section 5;

 

(d) The commencement by the Company of any voluntary proceeding under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
receivership, dissolution, or liquidation law or statute of any jurisdiction,
whether now or hereafter in effect; or the adjudication of the Company as
insolvent or bankrupt by a decree of a court of competent jurisdiction; or the
petition or application by the Company for, acquiescence in, or consent by the
Company to, the appointment of any receiver or trustee for the Company or for
all or a substantial part of the property of the Company; or the assignment by
the Company for the benefit of creditors; or the written admission of the
Company of its inability to pay its debts as they mature; or

 

(e) The commencement against the Company of any proceeding relating to the
Company under any bankruptcy, reorganization, arrangement, insolvency,
adjustment of debt, receivership, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect, provided, however, that
the commencement of such a proceeding shall not constitute an Event of Default
unless the Company consents to the same or admits in writing the material
allegations of same, or said proceeding shall remain undismissed for 20 days; or
the issuance of any order, judgment or decree for the appointment of a receiver
or trustee for the Company or for all or a substantial part of the property of
the Company, which order, judgment or decree remains undismissed for 20 days; or
a warrant of attachment, execution, or similar process shall be issued against
any substantial part of the property of the Company.

 

 2 

   

 

Upon the occurrence of any Default or Event of Default, the Holder, may, by
written notice to the Company, declare all or any portion of the unpaid
principal amount due to Holder, together with all royalties thereon, immediately
due and payable, in which event it shall immediately be and become due and
payable, provided that upon the occurrence of an Event of Default as set forth
in paragraph (d) or paragraph (e) hereof, all or any portion of the unpaid
principal amount due to Holder, together with all accrued royalties in
perpetuity thereon, shall immediately become due and payable without any such
notice.

 

4. TRANSFERABILITY. This Note shall not be transferred, pledged, hypothecated,
or assigned by the Holder without the express written consent of the Company,
which consent will not be unreasonably withheld.

 

5. NOTICES. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the Party to be
notified, (b) when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next business day, or (c) one (1)
day after deposit with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt. All communications
shall be sent as follows:

 

  If to the Company: Blow & Drive Interlock Corporation     1080 La Cienega
Boulevard     Suite 304     Los Angeles, California 90035     Attn. Laurence
Wainer     Facsimile (     )

 



  With a copy to: Law Offices of Craig V. Butler     300 Spectrum Center Dr.,
Suite 300     Irvine, CA 92618     Attn: Craig V. Butler, Esq.     Facsimile
No.: (949)209-2545



 

  If to Holder:                         Facsimile No.:    

 

 3 

   

 

or at such other address as the Company or Holder may designate by ten (10) days
advance written notice to the other Party hereto.

 

6. GOVERNING LAW; VENUE. The terms of this Note shall be construed in accordance
with the laws of the State of California, as applied to contracts entered into
by California residents within the State of California, and to be performed
entirely within the State of California. The parties agree that any action
brought to enforce the terms of this Note will be brought in the appropriate
federal or state court having jurisdiction over Los Angeles County, California.

 

7. MODIFICATION; WAIVER. No modification or waiver of any provision of this Note
or consent to departure therefrom shall be effective unless in writing and
approved by the Company and the Holder.



 

8. ATTORNEY FEE. In the event of litigation, the prevailing party shall be
entitled to all attorney fees and costs.

 

9. FILING. Company shall take all actions necessary to disclose the terms of
this promissory note and royalty agreement to all shareholders, perspective
purchasers, government agencies and the like for said note. The Company’s
failure to take such necessary actions to protect the Holder’s agreement of this
note shall constitute a default of this agreement.

 

 4 

   

 

IN WITNESS WHEREOF, Company has executed this Secured Promissory Note as of the
date first written above.



 [image_001.jpg]

 

 5 

   



 